Citation Nr: 1539925	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  10-16 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The appellant served in the Army National Guard (ARNG) of Louisiana from April 1972 to August 1972, with a period of active duty for training (ACDUTRA) from June 1972 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board notes that the issues on appeal was originally characterized as whether new and material evidence had been received to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  At the time of the original final rating decision in August 1999 and the time of the last final Board decision for this matter dated in November 2001, a complete copy of the appellant's service personnel records and service treatment records had not been associated with the record.  A selection of the appellant's service personnel and service treatment records were located and associated with the record in 2012.  According to 38 C.F.R. § 3.156(c), if, as here, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section that, otherwise, would require new and material evidence to reopen the claim.  Such records include, but are not limited to, service personnel records and service treatment records.  As these relevant service department records were not before the RO at the time of the original denial, the claims must be reconsidered on a de novo basis.  See 38 C.F.R. § 3.156(c) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Reason for Remand:  To afford a VA medical opinion and obtain any additional service in-patient clinical records as well as a legible copy of the appellant's April 1972 service enlistment examination report.

In multiple written statements of record, the appellant contended that his currently diagnosed bilateral hearing loss and tinnitus was the result of events during his period of ACDUTRA, to include noise exposure.  The appellant asserts that his hearing loss and tinnitus began during service in 1972 and had persisted since that time.  He reported in-service noise exposure while he was on the rifle range shooting an M-16 without hearing protection.  He indicated that he ruptured his ear drum during service after being in close proximity to a grenade explosion, had ringing in his ears as well as a hole in his ear, and sustained some hearing loss.  He has continually asserted that he did not have a hearing loss prior to entering service.  It was reported that he went in classified as 1A and came out classified as 1Y.  The appellant asserted that he had additional in-service noise exposure to small arms fire, hand grenades, and large trucks.  

Service personnel records revealed that his military occupational specialty (MOS) was Basic Combat Trainee.  He was shown to be discharged from the ARNG of Louisiana due to physical disability. 

In the appellant's April 1972 enlistment examination report, pure tone thresholds, in decibels, were illegible.  He was shown to be qualified for service but to be referred to ENT (ear, nose, throat) for consultation.  In an April 1972 Report of Medical History, the appellant marked no to having hearing loss or ear trouble.  The examiner noted that the appellant had failed a hearing examination in the left ear in the last year.

Physical Board Proceedings dated in July 1972 showed that the appellant was found to have chronic, left otitis media but to be medically fit for further military service.  Otitis media was found not to be in the line of duty, to exist since childhood, to not be incident to service, to exist prior to entry on active duty, and not to be aggravated during active duty.  It was indicated that the appellant was separated from service for the convenience of the government and by reason of physical condition which rendered him unfit for enlistment.

Post-service VA treatment records dated in September 1972 showed complaints of left ear drainage and loss of hearing.  The appellant reported that he was medically discharged from service due to his ears.  The examiner listed findings of otitis externa, conductive hearing loss bilaterally, and chronic left mastoiditis.  In a September 1972 VA audiometric examination report, conducted shortly after separation, pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
10
10
N/A
15
LEFT
15
15
5
N/A
20

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 98 percent in the left ear.

In a June 1973 VA examination report, pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
0
5
5
N/A
15
LEFT
5
5
5
N/A
15

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  The examiner listed diagnoses of residuals, otitis media, bilateral, characterized by scarred, retracted tympanic membranes and mastoiditis, chronic, sclerosing, worse on left.  It was noted that the examination disclosed, both from the clinical appearance of tympanic membranes and the roentgenographic appearance of the mastoid processes, that suppurative otitis media had been present, bilaterally, in the past despite absence of symptoms in the right ear recently or at least related to his period of military duty from April 1972 to August 1972.  The examiner opined that bilateral ear disease was present prior to the appellant's entrance into the military service.  However, the examiner commented that ears previously diseased by infection and which have healed and are asymptomatic, seemed to be much less resistant to the effects of concussion trauma than normal ears.  The examiner noted that it well may be true that concussion trauma to the left ear had caused the ear to discharge as noted above.  It was indicated that the recent episode of aural discharge may in some way account for the worse appearance of the left mastoid process as compared with the right.

Additional VA treatment records dated from 1997 to 1999 reflected treatment for hearing impairment, chronic middle ear disease, ear pain from hearing aid, right ear hearing loss, chronic left otitis, pharyngitis with cellulitis, granulomatous external chronic otitis, granular myringitis, and chronic otitis externa.  In a September 1997 VA evaluation report, pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
40
40
55
65
75
LEFT
30
30
40
60
75

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.  The examiner diagnosed mild to moderately severe, primarily sensorineural hearing loss. 

In a September 2007 statement, a VA audiologist indicated that the appellant was hearing impaired in both ears, having bilateral moderate to moderately severe sensory-neural hearing loss.  He was noted to only wear a right ear hearing aid and to have difficulty hearing in the presence of background noise and in environments with poor acoustics.   

In a June 2008 statement, another VA audiologist indicated that the appellant received care from the VA Audiology Department and wore a right ear hearing aid due to the degree of his moderate to severe, bilateral hearing impairment.  The appellant was noted to experience significant difficulty hearing and understanding conversation, especially in the presence of background noise.  VA treatment records dated in 2008 and 2009 revealed complaints of buzzing in the ears and findings of mixed hearing loss, vestibulitis tinnitus, tubotympanic dysfunction, bilateral otitis media, and e-tube dysfunction.  

In an October 2009 VA audiogram, pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
75
75
75
80
85
LEFT
55
60
70
75
80

Speech audiometry appeared to reveal speech recognition ability of 100 percent in the right ear and 95 percent in the left ear.

In an April 2010 lay statement, the appellant's brother (and fellow serviceman) indicated that the appellant was never treated for any kind of hearing problems as a child or within his adolescent years, did not have any hearing loss prior to his entering service, and passed three medical exams given by the Army.  The appellant's brother asserted that loud noises during training, such as hand grenades, bullets fired during target practice, and loud machinery with no ear protection, most probably contributed to the appellant's hearing loss.

In a March 2012 VA audiogram, pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
55
60
70
85
90
LEFT
50
60
70
70
75

In a March 2012 VA audiology note, the examiner listed an impression of moderate sloping to a severe sensorineural hearing loss in the left ear and a moderately-severe to profound sensorineural hearing loss in the right ear.

In an April 2013 VA examination report, pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
75
75
85
85
100
LEFT
60
65
75
85
85

Speech audiometry revealed speech recognition ability of 64 percent in the right ear and 64 percent in the left ear.  After reviewing the record and examining the appellant, the examiner diagnosed sensorineural hearing loss in each ear.  The examiner opined that the appellant's hearing loss was not "at least as likely as not (50% probability or greater)" caused by or a result of an event in military service.  In the cited rationale, the examiner commented that an audiogram from 1972 and a June 1973 VA examination report dated within one year of service separation indicated clinically normal hearing, bilaterally, with no significant threshold shifts noted between those audiograms.

The examiner also noted the appellant's assertions of constant tinnitus, which began approximately 30 years ago.  The examiner then opined that the appellant's tinnitus was not "at least as likely as not (50% probability or greater)" caused by or a result of military noise exposure.  In the cited rationale, the examiner highlighted that although the appellant was exposed to small arms, hand grenades, and diesel trucks while in basic training, it was for a very short duration of approximately eight weeks.  The examiner further commented that there were no complaints of tinnitus noted in the record until 2009.

A comprehensive review of the record reveals that further development on these matters is warranted.  As an initial matter, the appellant's service clinical records from his inpatient treatment at Walson Army Hospital in Fort Dix, New Jersey, in July 1972 are not part of the record.  On remand, the RO must attempt to obtain any additional service inpatient treatment records pertaining to the appellant's ear residuals from Walson Army Hospital in Fort Dix, New Jersey, for the time period from July 1972 to August 1972.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO should also obtain a legible copy of the appellant's April 1972 service enlistment examination report.

In addition, the VA examination report dated in April 2013 is inadequate for purposes of determining service connection, as the VA examiner did not adequately consider the appellant's credible assertions that he experienced acoustic trauma during service and instead simply noted that audiological evaluations dated within a year of the appellant's service separation indicated clinically normal hearing bilaterally.  The VA examiner also did not adequately consider the appellant's statements that he experienced ringing in his ears since active service and instead simply noted that the evidence did not show complaints of tinnitus until 2009.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that if VA provides the appellant with an examination in a service connection claim, the examination must be adequate).  Under these circumstances, the Board will not proceed with final adjudication of the claims until a competent VA medical opinion is provided, in order to clarify the etiology of the appellant's claimed bilateral hearing loss and tinnitus on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must contact the appellant and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims of entitlement to service connection for bilateral hearing loss and tinnitus that has not already been associated with the record.  Regardless of the appellant's response, the RO should obtain and associate with the record a legible copy of the appellant's April 1972 service enlistment examination report.  The RO must also attempt to obtain any available service clinical records from Walson Army Hospital in Fort Dix, New Jersey, regarding inpatient treatment for ear residuals for the period from June 1972 to August 1972.

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the appellant and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the appellant is ultimately responsible for providing information.  The appellant and his representative must then be given an opportunity to respond.

2.  Thereafter, the appellant must be afforded a VA medical opinion in order to clarify the etiology of his currently diagnosed bilateral hearing loss and tinnitus.  All electronic records must be made available to the examiner, and the examiner must specify in the examination report that those records have been reviewed.

After a review of the entire evidence of record and with consideration of the appellant's statements, his military occupational specialty, and his in-service noise exposures, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed bilateral hearing loss and/or tinnitus was incurred in or causally related to any incident during his period of ACDUTRA from June 1972 to August 1972, to include documented in-service treatment for left otitis media as well as in-service noise exposures.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

Another examination of the appellant should only be performed if deemed necessary by the person providing the opinion.

3.  After the development requested has been completed, the RO must review the medical opinion to ensure that it is in complete compliance with the directives of this Remand.  If the opinion is deficient in any manner, the RO must implement corrective procedures at once. 

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the appellant's claims on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the appellant and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

